Citation Nr: 1230267	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981 and from September 1989 to October 1993. 

This matter come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by which the RO, in pertinent part, denied entitlement to the benefit sought herein.  

In September 2010, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.

In a March 2011 decision the Board, inter alia, denied entitlement to service connection for left ear hearing loss.  The Veteran appealed the decision to United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Veteran and VA's General Counsel filed a Joint Motion for Remand (JMR) asking that the Court vacate the Board's March 2011 decision as it pertains to the issue of entitlement to service connection for left ear hearing loss.  By January 2012 Order, the Court granted the JMR.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In order to comply with the JMR and to fulfill the duty to assist the Veteran, a VA audiologic examination must be conducted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, according to the JMR, the March 2009 VA audiologic examination report was inadequate because it did not contain a sufficient rationale as to why the Veteran's left ear hearing loss was inconsistent with noise exposure (acoustic trauma) in service.  As such, a VA audiologic examination must be scheduled in order that an opinion regarding the etiology of the Veteran's left ear hearing loss be provided.  

The record shows that the Veteran receives ongoing treatment for his hearing loss.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record any outstanding medical records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Veteran and ask him to provide the names of all VA and private treatment providers whose records are relevant to his claims and which have not yet been associated with his claim folder along with authorizations to obtain his records from any private treatment providers.  The RO/AMC should thereafter obtain and associate with the record any identified records.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for a VA audiological examination for an opinion regarding the etiology of his left ear hearing loss.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's left ear hearing loss is related to service to include acoustic trauma therein or has continued since service.  

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion.  

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the claimant is competent to report on the observable signs and symptom of his disability while on active duty and since that time even when his records are negative for symptoms of or a diagnosis. 

In providing an answer to the above question, the examiner must provide medical reason for its conclusion and mere citation to negative evidence is not a sufficient basis for the medical opinion.  

If the examiner cannot provide an answer to the above question, the examiner is advised that he should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In answering to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

3.  Following the completion of the above development and after undertaking any additional evidentiary and/or procedural development which it deems to be necessary, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

